Opinion,
Mr. Justice Paxson:
This case is ruled by Bank v. Mason, 95 Pa. 113. It was there held that “it is clearly against public policy to permit a bank that has received money from a depositor, credited him therewith upon its books, and thereby entered into an implied contract to honor his cheeks, to allege that the money deposited belongs to some one else. This may be done by an attaching creditor, or by the true owner of the fund; but the bank is estopped by its own act.”
The learned judge below applied this principle to the facts of this case, and herein he committed no error. The bank had no standing to assert that the money deposited to the credit of W. J. Alexander, deputy treasurer, did not belong to him; much less had it the right to apply $1,942.52 of this money to an overdraft of C. H. McAuley, treasurer. Granted that the money deposited by Alexander belonged to the county as a matter of fact, yet as between the bank and its depositor it was the money of the latter. It was in no sense ear-marked as county money. The fact that it was deposited to the credit of W. J. Alexander, deputy treasurer, did not so ear-mark it. For aught that appeared upon the books of the bank it might *485have been as deputy treasurer of a building association. The most effect that could be claimed for the words “ deputy treasurer ” was an acknowledgment by Alexander that he held the money for some one else, and the other person not being designated, as between the bank and Alexander the money belonged to Alexander. The bank could not refuse his check unless at the demand of an attaching creditor or the true owner of the fund. It is equally true that the bank could not have paid out a dollar of this fund upon the check of McAuley the treasurer. The very object of the arrangement with Alexander, assuming the money to belong to the county, was to place it beyond the control of McAuley. If the latter could not draw it upon his check how can the bank apply it to cover MeAuley’s overdraft? It was gross negligence in the bank to allow the overdraft, and it cannot protect itself in this summary manner and deny its depositor’s check. The case is too plain to require further discussion.
Judgment affirmed.